Title: To Alexander Hamilton from Thomas Mifflin, [29 July 1793]
From: Mifflin, Thomas
To: Hamilton, Alexander



[Philadelphia, July 29, 1793]
Sir.

In order to enable me to communicate to the Legislature of this State, at their next session in August, a complete statement of the Public Finances, I find it necessary to request, that you will decide upon the question, whether the New loan Certificates of Pennsylvania, are within the assumption of the Act of Congress. If the Certificates are within the assumption, the State will be entitled to the evidence of the Debt, for the amount of those, which, after being assigned to her, were subscribed to the Loan; but if they are not within the assumption, they must, of course, be returned.
An explanation upon this subject is, likewise, necessary, to enable the Attorney General to institute a suit, which was directed at the late Session of the Legislature, to be brought, for recovering the amount of the New Loan Certificates, declared by the Comptroller General of Pennsylvania, to be assumable under the Act of Congress, and redeemable under the Act of Pennsylvania.
I am, with great esteem,   Sir,   Your Most obedt hble servt.

Thomas Mifflin.
Philada, 29th: July 1793.To Alexander Hamilton, Esqr.Secretary of the Treasury.

